OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on June 23, 1988. On November 13, 1992, this Court granted an application for substituted service by the Grievance Committee, which alleged that it had been unable to effectuate personal service of the petition. That order directed that respondent be served by affixing a copy of the petition to the door of her last known address in LaGrangeville, New York, and by mailing a copy thereof to that address.
In 10 separate charges of misconduct, the petition alleges that respondent was retained in numerous matters but failed to carry out the contracts of employment and failed to refund unearned fees, failed to deliver property and papers entrusted to her by various clients, misrepresented the status of legal matters to clients and, in one instance, converted funds entrusted to her to pay a bankruptcy filing fee. Respondent’s failure to appear, answer or otherwise move against the petition constitutes an admission of those charges (see, Matter of Young, 168 AD2d 26; Matter of Supples, 102 AD2d 699). Accordingly, we find respondent guilty of violating DR 1-102 (A) (4), DR 1-102 (A) (5), DR 1-102 (A) (7), DR 2-106 (A), DR 2-110 (A) (3), DR 6-101 (A) (3), DR 7-101 (A) (2), DR 7-101 (A) (3), DR 9-102 (B) (1), DR 9-102 (C) (4) of the Code of Professional Responsibility (22 NYCRR 1200.3 [a] [4], [5], [7]; 1200.11 [a]; 1200.15 [a] [3]; 1200.30 [a] [3]; 1200.32 [a] [2], [3]; 1200.46 [b] [1]; [c] [4]), and she should be disbarred.
Pine, J. P., Balio, Lawton, Boomer and Boehm, JJ., concur.
Order of disbarment entered.